Citation Nr: 0721804	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-02 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1959 to May 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In October 2004, the Board remanded the case to afford the 
veteran a hearing before a Veterans Law Judge, because a 
prior hearing held in March 2004 had resulted in an inaudible 
tape from which an accurate transcription could not be 
obtained.  In February 2005, the veteran appeared at a 
hearing conducted by a Veterans Law Judge.  A transcript of 
the hearing is in the file.  

In April 2005, the Board remanded the case to the RO for 
additional development.  

While on appeal, in a rating decision in October 2006, the RO 
granted service connection for a back disability.  

In March 2007, the Board asked the veteran if he wanted 
another hearing before another Veterans Law Judge.  The 
Veterans Law Judge, who conducted the hearing in February 
2005, has since retired from the Board.  In April 2007, the 
veteran responded that he did not desire another hearing.  

The claim for service connection for tinnitus is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.




FINDING OF FACT

Bilateral hearing loss was not affirmatively shown to have 
had onset during service; bilateral sensorineural hearing 
loss was not manifested to a compensable degree within one 
year from the date of separation from service; bilateral 
hearing loss, first diagnosed after service, beyond the one-
year presumptive period for bilateral sensorineural hearing 
loss as a chronic disease, is unrelated to an injury, 
disease, or event of service origin.  


CONCLUSION OF LAW

Bilateral hearing loss is not due to disease or injury 
incurred in or aggravated by service, and service connection 
for bilateral hearing loss, sensorineural type, may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.385 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2002 and in July 2006.  The veteran 
was notified of the evidence needed to substantiate the claim 
of service connection, namely, evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the degree of disability 
assignable and the general effective date provision for the 
claim, that is, the date of receipt of the claim.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice about the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  

As the claim of service connection is denied, no disability 
rating can be awarded as a matter of law and therefore there 
is no possibility of any prejudice to the veteran with 
respect to the timing error as to degree of disability 
assignable.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing before a 
Veterans Law Judge in March 2004 and February 2005, of which 
a transcript was obtained as to the latter.  The RO has 
obtained the veteran's service medical records, VA records, 
and private records such as those from New River Health 
Associates identified by the veteran.  The veteran himself 
has also submitted private medical records.  He has not 
identified any other pertinent records for the RO to obtain 
on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA examination in August 2006, 
specifically to evaluate the nature and etiology of his 
hearing loss.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

The veteran claims that he has hearing loss as a result of 
in-service acoustic trauma while working, and living in 
quarters next to, the flight line at each of the bases at 
which he was stationed.  He argues that he was exposed to 
constant aircraft noise.  He also asserts that he was not 
provided with any type of appreciable hearing protection 
during service.  He indicates that it was not until after 
service, in the 1970s, that he realized that he was 
experiencing hearing loss.  

The veteran served on active duty from June 1959 to May 1963.  
Service medical records do not show any complaints, clinical 
findings, or diagnosis of hearing loss.  At the time of a 
separation physical examination in April 1963, audiogram 
findings indicated the following pure tone thresholds, in 
decibels, at 250, 500, 1000, and 2000 Hertz:  10, 10, 5, and 
5 in the right ear; and 10, 10, 5, and 5 in the left ear.  

Post-service medical records show that following a private 
audiogram in December 2001 by New River Health Associates the 
veteran was diagnosed with mild to severe bilateral 
sensorineural hearing loss.  That initial diagnosis reflected 
in the file comes more than 38 years after the veteran's 
discharge from service in May 1963.  Subsequently, VA records 
show that in November 2002 the veteran's hearing acuity had 
decreased even further, and he received hearing aids in both 
ears in December 2002.  He received another pair of hearing 
aids in November 2005 from the VA, and these were traded for 
yet another pair of hearing aids in April 2006.  A private 
audiogram, by an audiologist, conducted in November 2005 
showed sensorineural hearing loss in both ears.  At the time 
of a VA examination in August 2006, the examiner remarked 
that audiometric evaluations showed that his hearing loss at 
that time was rather significant bilateral sensorineural 
hearing loss in both ears.    

The question in this case is whether the currently diagnosed 
bilateral hearing loss had onset during service or in the 
first post-service year, and the record contains conflicting 
medical evidence on this issue.

In a November 2005 statement, a private audiologist noted the 
veteran's history of noise exposure during military service 
as an aircraft engine mechanic without any type of hearing 
protection.  She then expressed the opinion that the 
veteran's current hearing loss was consistent with his 
history of noise exposure, and concluded that it was just as 
likely as not that his hearing loss was the direct result of 
his active duty military service.  

In a report of VA examination, dated in August 2006, an 
examiner reviewed the veteran's claims folder to include 
service medical records, and the examiner commented on the 
veteran's history of noise exposure in service on the line 
crew and following service as an equipment operator in 
construction.  The examiner also noted that the veteran had 
some hearing protection during service from radio headsets 
but no other approved devices and that he also wore hearing 
protection after service.  The examiner stated that the 
veteran's hearing loss seemed to have deteriorated since 
service discharge and that the veteran's hearing loss was 
predominately secondary to aging and vascular problems along 
with environmental and noise exposure experienced over his 
career.  The examiner concluded that the veteran did not have 
any hearing loss that could be directly related to military 
service as the discharge audiogram was normal.  

As there are medical opinions in favor of and against the 
veteran's claim, the Board must weigh the probative value of 
each opinion.  In so doing, greater weight may be placed on 
one opinion over another depending on factors such as 
reasoning employed and whether or not, and the extent to 
which, they reviewed the record.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  Also, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the physician fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  And among 
the factors for assessing the probative value of a medical 
opinion are the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In viewing the opinions for and against the claim, the Board 
observes that the private audiologist did not review the 
veteran's file, whereas the VA examiner did review the 
veteran's entire record, including the private audiologist's 
opinion.  Both examiners discussed the veteran's noise 
exposure history, but the private audiologist discussion was 
limited to the veteran's noise exposure in service.  Further, 
the private audiologist did not provide a rationale for her 
opinion, whereas the VA examiner did give rationale for his 
opinion to include the fact that the veteran's military 
discharge audiogram was normal, that he had post-service 
noise exposure, and that the veteran's hearing loss was 
predominantly due to aging and vascular problems.  

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable medical opinion of the VA examiner because 
he relied on the facts in the entire record.  On the other 
hand, the private audiologist's opinion was limited in scope 
to the veteran's history of noise exposure in service.  

The private audiologist did not explain the clinical 
significance of a normal audiogram at discharge from service, 
of the gap of 38 years before hearing loss was first 
documented in the record, of noise exposure after service, or 
of other contributing factors to hearing loss, such as aging 
or vascular problems, cited by the VA examiner.  For these 
reasons, the Board places greater weight on the VA medical 
opinion, which opposes rather than supports the claim.  

As for the veteran's contentions that the veteran developed 
hearing loss due to noise exposure during service, as a 
layperson the veteran is not competent to offer an opinion on 
a medical diagnosis or on medical causation, and consequently 
his statements do not constitute favorable medical evidence 
to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim, as articulated above, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Regarding the claim of service connection for tinnitus, the 
Board remanded the case in April 2005, in part, for a VA 
examination to determine the etiology of tinnitus.  Although 
the examiner discussed the veteran's history of tinnitus on 
VA examination in August 2006, the examiner did not furnish 
an opinion relating to tinnitus and its onset, as requested.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).    

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA 
examiner who evaluated the veteran in 
August 2006, and request that he render an 
opinion as to whether it is at least as 
likely as not that the veteran's tinnitus 
is related to his period of military 
service from June 1959 to May 1963.  If 
the VA examiner is not available, schedule 
the veteran for another VA examination to 
obtain the opinion.  A complete rationale 
for any opinion expressed should be 
included in the report.  

2. Upon completion of the foregoing, the 
claim should be readjudicated.  If the 
decision remains adverse to the veteran, 
then provide him with a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


